        Case 1:20-cv-03892-LTS-SDA Document 42 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 20-CV-3892-LTS

EUGENE DAVIS,
                                                                      ORDER
                 Defendant.

-------------------------------------------------------x

                 This matter was initiated on May 15, 2020, by order of the Court severing it from

20-CIV-570. (Docket Entry No. 1.) On September 16, 2020, the Court was notified by letter

filed by Defendant City of New York that Plaintiff Eugene Davis had passed away. (Docket

Entry No. 20.) The Court construed that letter as a statement noting death, pursuant to Federal

Rule of Civil Procedure 25(a)(1). (Docket Entry No. 22.) The Court’s order noting Plaintiff’s

death was served on Plaintiff’s mother on September 25, 2020. (Docket Entry No. 25.)

                 Rule 25(a)(1) provides that “[a] motion for substitution may be made by any party

or by the decedent’s successor or representative. If the motion is not made within 90 days after

service of a statement noting the death, the action by or against the decedent must be dismissed.”

Fed. R. Civ. P. 25(a)(1). More than 90 days have passed since service of the Court’s order

construing the Defendant City’s letter noting Mr. Davis’s death, and no party or successor or

representative of Mr. Davis has moved for substitution. Accordingly, this case is dismissed

pursuant to Rule 25(a)(1).

                 It is hereby ordered that the City serve a copy of this order upon any known

successors or representatives of Plaintiff, and thereafter file proof of service on the docket.




DAVIS - FRCP 25A ORD.DOCX                                  VERSION JANUARY 7, 2021                   1
      Case 1:20-cv-03892-LTS-SDA Document 42 Filed 01/07/21 Page 2 of 2




              The Clerk of Court is respectfully directed to close this case.

       SO ORDERED.

Dated: New York, New York
       January 7, 2021
                                                            ___/s/ Laura Taylor Swain______
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




DAVIS - FRCP 25A ORD.DOCX                        VERSION JANUARY 7, 2021                      2
